Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered May 25, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor improperly questioned him regarding his treatment for drug addiction, that the trial court failed to give the jury proper limiting instructions regarding his prior convictions, and that the verdict sheet was improper. These issues are unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction. Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.